Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7512 Dreyfus Premier Worldwide Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 21 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Information About the Review and Approval of the Funds Management Agreement 39 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Worldwide Growth Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Worldwide Growth Fund, covering the 12-month period from November 1, 2007, through October 31, 2008. These are difficult times for international investors. A credit crunch that began in the United States in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions. Meanwhile, the global economic slowdown has gathered momentum, depressing investor sentiment, consumer confidence and business investment around the world.These factors undermined equity returns in most regions,including formerly high-flying emerging markets. The depth and duration of the economic downturn will depend on how quickly the global financial system can be stabilized. We believe that government efforts in the United States and Europe meet several critical requirements for addressing todays financial stresses, and we expect them to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation November 17, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2007, through October 31, 2008, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2008, Dreyfus Worldwide Growth Funds Class A shares produced a total return of 31.93%, Class B shares returned 32.52%, Class C shares returned 32.45%, Class I shares returned 31.79% and Class T shares returned 32.09% . 1 For the same period, the funds benchmark, the Morgan Stanley Capital International World Index (MSCI World Index), produced a 41.85% total return. 2 Stocks throughout the world declined sharply during the reporting period as a global financial crisis and economic downturn intensified. The fund produced higher returns than its benchmark, due primarily to our emphasis on large, high-quality companies in recession-resistant industries. The Funds Investment Approach The fund invests primarily in large, well-established, multinational companies that we believe are well positioned to weather difficult economic climates and thrive during favorable times. We focus on purchasing large-cap,blue-chip stocks at a price we consider to be justified by a companys fundamentals.The result is a portfolio of stocks of prominent companies selected for their sustained patterns of profitability, strong balance sheets, expanding global presence and above-average earnings growth potential. The fund pursues a buy-and-hold investment strategy in which we typically buy and sell relatively few stocks during the course of the year, which may help to reduce investors tax liabilities and the funds trading costs. 3 Global Financial Crisis Sparked Broad Declines Following a downward trend established by the U.S. economy, most developed nations around the world suffered from slowing economic growth and declining consumer confidence, giving rise to fears regarding a potentially deep and prolonged global recession. Commodity prices that had soared over the reporting periods first half plummeted over the second half when demand abated for energy and construction materials. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Meanwhile, a global credit crunch that began in 2007 developed into a full-blown financial crisis, and poor liquidity conditions in some credit markets nearly led to the collapse of the global banking system in September 2008. Government and regulatory authorities intervened, pumping billions of dollars of liquidity into the system to restore a degree of investor confidence. These efforts included capital infusions in the United States, United Kingdom and other governments, as well as coordinated reductions of short-term interest rates by several central banks. As market conditions deteriorated, many highly leveraged institutional investors were forced to de-lever their portfolios, selling their more liquid investments to raise cash for margin calls and redemption requests, leading to broadly lower prices even among fundamentally sound stocks.The financials sector was particularly hard-hit, while the consumer staples and health care sectors fared better as risk-averse investors flocked to companies selling products and services that typically remain in demand regardless of economic conditions. Security Selection Strategy Bolstered Relative Performance In this challenging environment, we remained focused on global companies with healthy balance sheets, and dominant industry positions. Companies with these characteristics held up better,on average,than their more speculative counterparts,helping to protect the fund somewhat from the full brunt of the markets steep decline. An overweighted position in the traditionally defensive consumer staples sector proved particularly advantageous.These consumer staples companies generally produce large cash flows and require lower levels of debt, which effectively reduce their dependence on troubled credit markets to fund their operations. Winners in the consumer staples sector included U.S. brewer Anheuser-Busch, which received an acquisition offer from In Bev, and casual restaurant chain McDonalds, which attracted customers with inexpensive menu items. The fund also achieved relatively attractive results from the energy sector, as strong performance over the first nine months of the reporting period helped offset some of the sharp declines when commodity prices later plummeted.An underweighted allocation to the troubled financials sector also boosted relative returns, as we sold or trimmed several positions that later fell sharply. Finally, health care companies Abbott Laboratories, Novo Nordisk and Novartis fared well as investors flocked to industries that tend to be less sensitive to economic conditions. Detractors from relative performance included the materials and industrials sectors, which suffered from commodity price pullbacks 4 and fears of waning demand in the economic downturn. Among individual stocks, Christian Dior and LOreal encountered a softer market for luxury goods, while General Electric declined due to its exposure to the financial crisis and sluggish industrial demand. In addition, the funds lack of exposure to the utilities and telecommunications services sectors weighed on relative performance. Finding Opportunities in Distressed Markets Although the financial crisis and economic slowdown are expected to persist, we are encouraged by various governments attempts to support troubled industries and restore liquidity to the credit markets. However, in an environment where credit is less available and more expensive and demand is stagnant or declining, even the healthiest companies will face challenges.Such an environment highlights the necessity of a longer term investment perspective and underscores the importance of a focus on the highest quality industry leaders. The multinationals in the portfolio are distinguished by strong balance sheets and sustainable operating cash flows. These well-capitalized companies have the financial flexibility to exploit the opportunities presented by this crisis to augment their existing strengths and gain share from weakened competitors both here and abroad. Furthermore, the above-market yield and faster dividend growth of portfolio issues are also expected to have added appeal for investors in this economic downturn. Despite their considerable fundamental strengths, certain companies in the portfolio have not traded at valuations this low since the early 1980s.As investors gain greater clarity about the impact of policy actions and the ramifications of the recent election, valuations of these high quality large caps are projected to expand against a backdrop of low interest rates and low inflation. November 17, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand and the Far East. 3 Achieving tax efficiency is not a part of the funds investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components) funds can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. The Fund 5  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class B, Class C and Class I shares Dreyfus Worldwide Growth Fund on 10/31/98 to a $10,000 investment made in the Morgan Stanley Capital International World Index (the Index) on that date.All dividends and capital gain distributions are reinvested. Performance for Class T shares will vary from the performance of Class A, Class B, Class C, and Class I shares shown above due to differences in charges and expenses. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses.The Index is an unmanaged index of global stock market performance, including the United States, Canada,Australia, New Zealand and the Far East and includes net dividends reinvested. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/08 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) (35.84)% 1.58% 0.81% without sales charge (31.93)% 2.78% 1.41% Class B shares with applicable redemption charge  (35.21)% 1.55% 0.95% without redemption (32.52)% 1.92% 0.95% Class C shares with applicable redemption charge  (33.12)% 2.02% 0.67% without redemption (32.45)% 2.02% 0.67% Class I shares (31.79)% 3.06% 1.70% Class T shares with applicable sales charge (4.5%) 9/30/99 (35.15)% 1.60% 0.71%  without sales charge 9/30/99 (32.09)% 2.54% 1.18%  Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class T shares of the fund reflect the performance of the funds Class A shares for periods prior to 9/30/99 (the inception date for Class T shares), adjusted to reflect the applicable sales load for that class and the applicable distribution/servicing fees thereafter. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Worldwide Growth Fund from May 1, 2008 to October 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 5.36 $ 9.02 $ 8.50 $ 4.28 $ 6.44 Ending value (after expenses) $719.40 $716.30 $716.70 $720.10 $718.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 6.29 $ 10.58 $ 9.98 $ 5.03 $ 7.56 Ending value (after expenses) $1,018.90 $1,014.63 $1,015.23 $1,020.16 $1,017.65  Expenses are equal to the funds annualized expense ratio of 1.24% for Class A, 2.09% for Class B, 1.97% for Class C, .99% for Class I and 1.49% for Class T, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2008 Common Stocks95.2% Shares Value ($) Consumer Discretionary23.2% Christian Dior 280,000 16,855,172 LOreal, ADR 1,200,000 17,880,000 LVMH Moet Hennessy Louis Vuitton 102,175 6,754,236 McDonalds 207,800 12,037,854 McGraw-Hill 245,000 6,575,800 News, Cl. A 696,400 7,409,696 Procter & Gamble 330,000 21,298,200 Walgreen 503,000 12,806,380 Consumer Staples24.6% Altria Group 552,500 10,602,475 Coca-Cola 403,100 17,760,586 Diageo, ADR 165,000 10,261,350 Fomento Economico Mexicano, ADR 65,000 1,643,850 Groupe Danone, ADR 1,100,000 12,320,000 Nestle, ADR 550,000 21,147,500 PepsiCo 170,675 9,730,182 Philip Morris International 552,500 24,017,175 Energy20.9% Chevron 298,800 22,290,480 ConocoPhillips 26,000 1,352,520 Exxon Mobil 530,008 39,284,193 StatoilHydro, ADR 400,068 8,041,367 Total, ADR 367,516 20,375,087 Financial3.9% American Express 32,850 903,375 Ameriprise Financial 45,970 992,952 Assicurazioni Generali 13,990 350,557 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Eurazeo HSBC Holdings, ADR JPMorgan Chase & Co. Zurich Financial Services Health Care11.9% Abbott Laboratories Johnson & Johnson Novartis, ADR Novo Nordisk, ADR Roche Holding, ADR Industrial3.9% Emerson Electric General Dynamics General Electric United Technologies Information Technology3.5% Apple 16,000 a Intel Microsoft Materials3.3% Air Liquide, ADR Yara International, ADR Total Common Stocks (cost $265,267,796) 10 Other Investment5.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $21,850,000) 21,850,000 b Total Investments (cost $287,117,796) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Staples 24.6 Financial 3.9 Consumer Discretionary 23.2 Industrial 3.9 Energy 20.9 Information Technology 3.5 Health Care 11.9 Materials 3.3 Money Market Investment 5.0  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES October 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers Affiliated issuers Cash Dividends and interest receivable Receivable for shares of Common Stock subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Payable for shares of Common Stock redeemed Interest payableNote 2 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated distributions in excess of investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class T Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended October 31, 2008 Investment Income ($): Income: Cash dividends (net of $1,388,311 foreign taxes withheld at source): Unaffiliated issuers 16,873,996 Affiliated issuers 37,724 Total Income Expenses: Management feeNote 3(a) 4,825,700 Shareholder servicing costsNote 3(c) 2,759,902 Distribution feesNote 3(b) 882,178 Custodian feesNote 3(c) 108,942 Registration fees 78,406 Professional fees 65,655 Prospectus and shareholders reports 45,566 Directors fees and expensesNote 3(d) 30,256 Loan commitment feesNote 2 5,000 Interest expenseNote 2 4,337 Miscellaneous 45,805 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (80,884) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 24,907,904 Net unrealized appreciation (depreciation) on investments and foreign currency transactions (254,959,155) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, a Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares  Class C Shares Class I Shares Class T Shares Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares Dividends reinvested: Class A Shares Class B Shares  Class C Shares Class I Shares Class T Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed (distributions in excess of) investment incomenet 14 Year Ended October 31, 2008 2007 a Capital Share Transactions: Class A b Shares sold 1,159,437 1,718,100 Shares issued for dividends reinvested 168,348 100,331 Shares redeemed (2,989,797) (2,855,726) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 30,181 37,939 Shares issued for dividends reinvested 3,156  Shares redeemed (623,383) (1,327,656) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 117,647 186,246 Shares issued for dividends reinvested 13,137 17,212 Shares redeemed (416,339) (350,326) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 12,048 10,832 Shares issued for dividends reinvested 625 435 Shares redeemed (14,189) (15,773) Net Increase (Decrease) in Shares Outstanding Class T Shares sold 8,767 5,224 Shares issued for dividends reinvested 1,230 632 Shares redeemed (32,543) (9,053) Net Increase (Decrease) in Shares Outstanding a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b During the period ended October 31, 2008, 318,224 Class B shares representing $13,341,093 were automatically converted to 303,413 Class A shares and during the period ended October 31, 2007, 761,420 Class B shares representing $31,483,742 were automatically converted to 724,009 Class A shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Year Ended October 31, Class B Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 45.08 38.71 33.19 29.54 28.03 Investment Operations: Investment income (loss)net a .21 .05 .08 .17 (.03) Net realized and unrealized gain (loss) on investments (14.83) 6.32 5.60 3.59 1.69 Total from Investment Operations (14.62) 6.37 5.68 3.76 1.66 Distributions: Dividends from investment incomenet (.14)  (.16) (.11) (.15) Net asset value, end of period 30.32 45.08 38.71 33.19 29.54 Total Return (%) b (32.52) 16.46 17.16 12.73 5.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.10 2.09 2.08 2.06 2.07 Ratio of net expenses to average net assets 2.09 2.09 c 2.08 2.06 c 2.07 Ratio of net investment income (loss) to average net assets .53 .13 .23 .53 (.10) Portfolio Turnover Rate 3.38 1.21 .30 .52 .58 Net Assets, end of period ($ x 1,000) 19,241 55,214 97,334 153,641 295,281 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c Ratio of net investment income (loss) to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Year Ended October 31, Class I Shares 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 48.06 41.27 35.49 31.69 29.95 Investment Operations: Investment incomenet b .70 .52 .42 .59 .36 Net realized and unrealized gain (loss) on investments (15.74) 6.75 6.01 3.80 1.81 Total from Investment Operations (15.04) 7.27 6.43 4.39 2.17 Distributions: Dividends from investment incomenet (.81) (.48) (.65) (.59) (.43) Net asset value, end of period 32.21 48.06 41.27 35.49 31.69 Total Return (%) (31.79) 17.76 18.35 14.01 7.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .98 .98 1.06 .91 .85 Ratio of net expenses to average net assets .98 c .98 c 1.06 .91 c .85 Ratio of net investment income to average net assets 1.66 1.17 1.19 1.74 1.14 Portfolio Turnover Rate 3.38 1.21 .30 .52 .58 Net Assets, end of period ($ x 1,000) 1,230 1,909 1,825 2,029 3,042 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class T Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c c Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Worldwide Growth Fund (the fund) is a series of Dreyfus PremierWorldwide Growth Fund, Inc. (the Company),which is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to provide investors with long-term capital growth consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Fayez Sarofim & Co. (Sarofim) serves as the funds sub-investment adviser. At a meeting of the funds Board of Directors held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to create a new series, named Dreyfus Worldwide Growth Fund, under the Company. Shares of the Company's common stock were designated as shares of common stock of the fund.This change had no impact on shareholders. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class B, Class C, Class I and Class T. Class A and Class T shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. 22 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management does not believe that the application of this standard will have a material impact on the financial statements of the fund. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) gains and losses arise from changes in the value of assets and liabilities other than investments in securities, resulting from changes in exchange rates. Such gains and losses are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
